Paul Ward, Associate Justice (dissenting). For reasons hereafter set out this case, in my opinion, should be reversed. The majority, in affirming, appear to rely on two points or conclusions, neither of which, in my opinion, is sound. Both are presently discussed. (a) The majority state: “. . . the Act [Act 386 of 1941 — Ark. Stat. Ann. § 84-1903 (Kepi. I960)] makes the seller and not the purchaser, the consumer, liable to appellant for the tax”. I agree that, in the case of merchandise sold in stores (and in other instances) the above statement of the rule is correct, but the majority fail to point out an exception to the above rule. In a sub-paragraph to said § 84-1903 it is plainly stated that in the case of new and used cars the tax ‘ ‘ shall be paid to the Commissioner of Revenues”. That being true, what about trailers? Is it not logical to suppose that anyone who purchases a trailer would also be required to pay the tax to the commissioner? However, we are not left to supposition. In the same section it says the provisions of the section (about paying to the commissioner) applies to trailers. The majority, I am sure, would readily agree that if the purchaser of a trailer intended to use it on the road he would be required by the section in question to report to the commissioner and pay not only the 3% tax but also pay for a license for the trailer. But, if the purchaser reports to the commissioner and convinces him the trailer would never be used on the road, no license would be payable although the 3% tax would be payable. Any other interpretation of the Act would lead to a ridiculous situation — that is, it would allow the appellees themselves in this case to decide (without reporting to the commissioner or anyone else) whether (a) they owed the 3% tax and (b) whether the trailer would be used on the road or used as a home. To me it is clear from § 84-1903 that appellees owe the 3% tax even though the trailer was not to be used on the road. The trailer admittedly is personal property and taxable under § 84-1903 (a). If it is not taxable in this case it must be because it is exempted under § 84-1.903 (e). However, if there is any doubt about the exemption it must be resolved against appellees. See: Morley, Commissioner of Revenues v. E. E. Barber Construction Co., 220 Ark. 485, 248 S. W. 2d 689. That opinion, at page 491 of the Arkansas Reports, quoted, with approval, the following: “ . . TVe must apply the familiar rules that an exemption from taxation must be strictly construed and to doubt is to deny the exemption’ ”. In the case of Scurlock, Commissioner of Revenues v. Henderson, 223 Ark. 727, 268 S. W. 2d 619, this Court had this same question before it and at page 730 of the Arkansas Reports again quoted, with approval, this language: “. . . every reasonable intendment must be made that it was not the design to surrender the power of taxation, or to exempt any property from its due proportion of the burden of taxation”. To ask the following question is, it seems to me, to answer it in the negative: Can it logically and sensibly be said that the legislature (in said Act 386) meant to tax the sale of every conceivable kind of personal property (including the various services enumerated in § 3) but did not intend to tax the sale of a trailer? TVe agree with the cases cited by the majority holding the legislature had the right to require the seller (retailer) to collect the sales tax. This, however, in no way means the legislature did not also have the right (as-it did regarding sales of automobiles) to require the consumer (or purchaser) to pay the tax to the Commissioner of Revenues. Therefore the cases referred to have no bearing on the issue here involved. The majority also call attention to Act 146 of 1965, but I fail to see how that Act has any significance in this case. Section 1 provides that persons selling trailers must obtain a permit; § 2 makes the tax apply to used trailers unless the tax has already been paid; § 3 requires the dealer to provide bond; § 4 provides how a dealer may lose his permit; § 5 fixes the effective date of the Act; § 6 repeals all conflicting laws; and, § 7 is the emergency clause. My purpose in setting out fully the provisions of the 1965 Act was to confirm and emphasize my contentions in this case. 'Section 2 of said Act makes it plain that the sales of used trailers are subject to the tax. Surely no one would contend that the legislature intended (by Acts 386 of 1941 and 146 of 1965) to place a tax on the sale of used trailers and not on new trailers. To my mind the legislature (by the passage of the 1965 Act) makes it clear it meant (by Act 386) to levy a tax on the sale of new trailers. Since it is my opinion that it was the duty of appellees to report their purchase of the trailer to appellant, they cannot now take advantage of their own dereliction to avoid payment of the tax.